ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before COWEN,* GOLDBERG and AINSWORTH, Circuit Judges.
BY THE COURT:
The decision and judgment of this Court (574 F.2d 238) having been reversed by the Supreme Court on February 26, 1979, sub nom. United States v. Bodcaw Company, - U.S. -, 99 S.Ct. 1066, 59 L.Ed.2d 257, we now affirm the judgment of the District Court in accordance with the Supreme Court’s decision, and thus vacate our prior holding herein that appellant is entitled, as just compensation, to reimbursement of appraisal expenses incurred herein.